IN THE SUPREME COURT OF TEXAS

                                 No. 11-0350

                                 IN RE GECU

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay,  filed  May  13,  2011,  is
granted.  The trial court's Order on Petition to Perpetuate Testimony  dated
April 14, 2011, in Cause No. 2011-846, styled In re  Petition  of  Sarah  E.
Newman Altamirano  to  Perpetuate  the  Testimony  of  GECU,  in  the  120th
District Court of El Paso County, Texas, is stayed pending further order  of
this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., May 23, 2011.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 16, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk